            Case 1:20-cv-01119-BAH Document 1 Filed 04/29/20 Page 1 of 6


                       IN THE UNITED STATES DISTRICT COURT
                           OF THE DISTRICT OF COLUMBIA

RUKMINI CALLIMACHI,                              )
620 Eighth Avenue, 3rd Floor                     )
New York, NY 10036                               )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )
                                                 )
CENTRAL INTELLIGENCE AGENCY,                     )
Office of Public Affairs                         )
Washington, D.C. 20505                           )
                                                 )
       Defendant.                                )

                                          COMPLAINT

       1. Plaintiff, RUKMINI CALLIMACHI, brings this Freedom of Information Act suit to

force Defendant CENTRAL INTELLIGENCE AGENCY (“CIA”) to produce various records

related to Romanian Intelligence and Mihail Horia Botez (or Mihai Botez), one of Romania’s

leading dissidents during the Ceausescu regime, Romania’s permanent representative to the

United Nations, and later Romania’s Ambassador to Washington in the country’s first

democratically elected government. Mr. Botez died under suspicious circumstances on July 11,

1995, and was CALLIMACHI’s stepfather.

                                           PARTIES

       2.      Plaintiff RUKMINI CALLIMACHI, an international investigative reporter for

The New York Times, is a four-time Pulitzer Prize Finalist and the winner of numerous

journalism awards. Her podcast “Caliphate” won the 2019 Peabody Award. In addition to her

work for The New York Times, she is writing a memoir for Random House. CALLIMACHI

made the FOIA requests at issue in this case.
            Case 1:20-cv-01119-BAH Document 1 Filed 04/29/20 Page 2 of 6


       3.      Defendant CENTRAL INTELLIGENCE AGENCY (“CIA”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                     NOVEMBER 27, 2019, FOIA REQUEST (BOTEZ)

       6.      On November 27, 2019, CALLIMACHI submitted a FOIA request to CIA for

various records regarding her stepfather Mihail Horia Botez (also known as “Mihai Botez”).

CALLIMACHI appended Botez’s death certificate, her mother’s marriage certificate, and her

birth certificate to the FOIA request to indicate the family relationship. Exhibit A.

       7.      On December 19, 2019, CIA acknowledged receipt of the request and assigned

reference number F-2020-00450 to the matter. Exhibit B.

       8.      As of the date of this filing, CIA has not issued a determination and has produced

no records responsive to the request.

                  DECEMBER 17, 2019, FIRST FOIA REQUEST (BUGA)

       9.      On December 17, 2019, CALLIMACHI submitted a FOIA request to CIA for

various records regarding Iulian Buga, the former Romanian ambassador to the United States

between 2013 and 2015. Exhibit C.

       10.     On January 10, 2020, CIA acknowledged receipt of the request and assigned

reference number F-2020-00574 to the matter. Exhibit D.

       11.     As of the date of this filing, CIA has not issued a determination letter and has

produced no records responsive to the request.




                                                 -2-
          Case 1:20-cv-01119-BAH Document 1 Filed 04/29/20 Page 3 of 6


             DECEMBER 18, 2019, FIRST FOIA REQUEST (MĂGUREANU)

       12.     On December 18, 2019, CALLIMACHI submitted a FOIA request to CIA for

various records regarding Virgil Măgureanu, the former head of the main Romanian intelligence

service, Serviciul Român de Informații or SRI. Exhibit E.

       13.     On January 10, 2020, CIA acknowledged receipt of the request and assigned

reference number F-2020-00575 to the matter. Exhibit F.

       14.     As of the date of this filing, CIA has not issued a determination letter and has

produced no records responsive to the request.

                  JANUARY 27, 2020, FIRST FOIA REQUEST (UM 0215)

       15.     On January 27, 2020, CALLIMACHI submitted a FOIA request to CIA for

various records regarding UM 0215, a Romanian intelligence agency which had agents posted in

America during the Romanian Communist period, as well as for some time following the fall of

the regime in 1989. Exhibit G.

       16.     On January 28, 2020, shortly after receiving a voicemail from an unidentified

caller from the CIA, who informed her that the request had been closed, CALLIMACHI

appealed to CIA and asked it to continue processing her request. Exhibit H.

       17.     On January 29, 2020, a FOIA officer named Anthony called CALLIMACHI and

informed her that CIA assigned reference number F-2020-00779 to the matter.

       18.     On February 19, 2020, CALLIMACHI called CIA’s FOIA number at 703-613-

1287 and spoke with a case officer, who confirmed that the request is being processed.

       19.     As of the date of this filing, CIA has not issued a written acknowledgement letter

indicating receipt of the request nor the determination letter. CIA has produced no records

responsive to the request.




                                                 -3-
          Case 1:20-cv-01119-BAH Document 1 Filed 04/29/20 Page 4 of 6


                JANUARY 27, 2020, SECOND FOIA REQUEST (UM 0544)

       20.     On January 27, 2020, CALLIMACHI submitted a FOIA request to CIA for

various records regarding UM 0544, a Romanian intelligence agency which had agents posted in

America during the Romanian Communist period, as well as for some time following the fall of

the regime in 1989. Exhibit I.

       21.     On January 28, 2020, CALLIMACHI resubmitted the request to CIA after

learning that CIA had not “seen” the request yet.

       22.     On January 29, 2020, CIA informed CALLIMACHI over the phone that it

assigned reference number F-2020-00779 to the matter.

       23.     As of the date of this filing, CIA has not issued a written acknowledgement letter

indicating receipt of the request nor the determination letter. CIA has produced no records

responsive to the request.

         JANUARY 30, 2020, FOIA REQUEST (HAROLD JAMES NICHOLSON)

       24.     On January 30, 2020, CALLIMACHI submitted a FOIA request via email and fax

to CIA for various records on Harold James Nicholson, the CIA station chief in Bucharest from

1990 to 1992 who was also discovered to be a Soviet spy. Exhibit J.

       25.     On February 19, 2020, CALLIMACHI resubmitted the request to CIA via fax

after learning that CIA never received the request. Exhibit K.

       26.     Soon after, CIA informed her over the phone that it assigned reference number F-

2020-00947.

       27.     As of the date of this filing, CIA has not issued a written acknowledgement letter

indicating receipt of the request nor the determination letter. CIA has produced no records

responsive to the request.




                                              -4-
    Case 1:20-cv-01119-BAH Document 1 Filed 04/29/20 Page 5 of 6


             COUNT I – NOVEMBER 27, 2019, FOIA REQUEST (BOTEZ)

  28.     The above paragraphs are incorporated herein.

  29.     CIA is a federal agency, subject to FOIA.

  30.     The requested records are not exempt under FOIA.

  31.     CIA has failed to comply with FOIA.

        COUNT II – DECEMBER 17, 2019, FIRST FOIA REQUEST (BUGA)

  32.     The above paragraphs are incorporated herein.

  33.     CIA is a federal agency, subject to FOIA.

  34.     The requested records are not exempt under FOIA.

  35.     CIA has failed to comply with FOIA.

COUNT III – DECEMBER 18, 2019, SECOND FOIA REQUEST (MĂGUREANU)

  36.     The above paragraphs are incorporated herein.

  37.     CIA is a federal agency, subject to FOIA.

  38.     The requested records are not exempt under FOIA.

  39.     CIA has failed to comply with FOIA.

    COUNT IV – JANUARY 27, 2020, FIRST FOIA REQUEST (UM 0215)

  40.     The above paragraphs are incorporated herein.

  41.     CIA is a federal agency, subject to FOIA.

  42.     The requested records are not exempt under FOIA.

  43.     CIA has failed to comply with FOIA.

   COUNT V – JANUARY 27, 2020, SECOND FOIA REQUEST (UM 0544)

  44.     The above paragraphs are incorporated herein.

  45.     CIA is a federal agency, subject to FOIA.

  46.     The requested records are not exempt under FOIA.


                                         -5-
              Case 1:20-cv-01119-BAH Document 1 Filed 04/29/20 Page 6 of 6


       47.       CIA has failed to comply with FOIA.

 COUNT VI – JANUARY 30, 2020, FOIA REQUEST (HAROLD JAMES NICHOLSON)

       48.       The above paragraphs are incorporated herein.

       49.       CIA is a federal agency, subject to FOIA.

       50.       The requested records are not exempt under FOIA.

       51.       CIA has failed to comply with FOIA.

WHEREFORE, CALLIMACHI asks the Court to:

       i.        declare that CIA violated FOIA;

       ii.       order CIA to conduct a reasonable search for records and to produce the

                 requested records;

       iii.      enjoin CIA from withholding non-exempt public records under FOIA;

       iv.       award CALLIMACHI attorneys’ fees and costs;

       v.        award such other relief the Court considers appropriate.


Dated: April 29, 2020



                                                       RESPECTFULLY SUBMITTED,

                                                       /s/ Matthew V. Topic

                                                       Attorney for Plaintiff
                                                       RUKMINI CALLIMACHI

                                                       Matthew Topic, D.C. Bar No. IL 0037
                                                       Joshua Burday, D.C. Bar No. IL 0042
                                                       Merrick Wayne, D.C. Bar No. IL 0058
                                                       LOEVY & LOEVY
                                                       311 North Aberdeen, 3rd Floor
                                                       Chicago, IL 60607
                                                       312-243-5900
                                                       foia@loevy.com


                                                -6-
